IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 GILBERT M. MARTINEZ,                             : No. 48 MM 2022
                                                  :
                      Petitioner                  :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 ROBERT J. SHENKIN, JEFFREY K.                    :
 SPRECHER, THOMAS G. PARISI IN THEIR              :
 OFFICIAL CAPACITY,                               :
                                                  :
                      Respondents                 :


                                         ORDER



PER CURIAM

       AND NOW, this 10th day of August, 2022, the Application for Leave to File Original

Process is GRANTED. The Petition for Writ of Mandamus, the “Ex Parte Motion to Void

Judgment Abinito [sic],” the Application for Relief, and the Application for Relief Pursuant

to Pa.R.A.P. 123 are DENIED. The Prothonotary is DIRECTED to strike the names of

the jurists from the caption.